PER CURIAM:
Daniel Demetrious James, Jr., appeals the district court’s order denying his motion for a hearing based on the Government’s alleged breach of the plea agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm for.the reasons stated by the district court. United, States v. James, No. 5:04-cr-00262-FL (E.D.N.C. May 7, 2007). We deny as unnecessary James’ motion for a certificate of appealability. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.